                    Case 1:20-cv-03749-VEC Document 62 Filed 12/08/20 Page 1 of 2


                                                                                                                  Brian Pete
                                                                                                 77 Water Street, Suite 2100
                                                                                                 New York, New York 10005
                                                                                              Brian.Pete@lewisbrisbois.com
                                                                                                       Direct: 212.232.1363




                                                           USDC SDNY
     December 8, 2020                                      DOCUMENT
                                                           ELECTRONICALLY FILED
     VIA ECF                                               DOC #:
                                                           DATE FILED: 12/8/2020
     Hon. Valerie E. Caproni
     United States District Judge
     Southern District of New York
     40 Foley Square
     New York, NY 10007

              Re:       Boustead v. Leaping Group Co., Ltd., et al.
                        20-Civ-03749 (VEC)

     Dear Judge Caproni:

           We represent Defendant ATIF Holdings (“ATIF”) in the above matter. We write with the
     consent of Plaintiff to request an adjournment of the Initial Conference presently scheduled for
     December 18. This adjournment is requested because ATIF’s fully dispositive motion to dismiss will
     be pending as of today and the other defendant in this matter has not been served.

              On November 10, Plaintiff filed an Amended Complaint in response to ATIF’s motion to
     dismiss (Dkt. No. 50). ATIF will be renewing its motion to dismiss, which is fully dispositive, on
     December 8 pursuant to the Court’s November 30 Order (Dkt. No. 58). Additionally, defendant
     Leaping Group Co., Ltd. (“Ltd.”) has yet to be served and Plaintiff’s motion for alternative service on
     Leaping (Dkt. No. 54) is pending and not yet fully briefed. As such, it is respectfully submitted that
     the initial conference should be adjourned until the outstanding motions are resolved and it is
     determined which defendants will be in the case.

              Thank you for your attention to this matter.

                                                                Respectfully,

                                                                /s/ Brian Pete

                                                                Brian Pete of
                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

     BP

     cc:      All counsel of record (via ECF)



ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4821-9554-4788.1
Case 1:20-cv-03749-VEC Document 62 Filed 12/08/20 Page 2 of 2




 Application GRANTED in part. The initial pretrial conference is
 adjourned to January 29, 2021 at 10:30 a.m. The parties' joint
 letter is due by January 21, 2021. The parties must appear for the
 conference by dialing 888-363-4749, using the access code
 3121171, and the security code 3749
   SO ORDERED.



                                         12/8/2020
  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
